Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149830 & (25)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  JOSE CRUZ ALONZO, JR.,                                                                              Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 149830
                                                                    COA: 320526
                                                                    Ingham CC: 12-001090-CZ
  STATE OF MICHIGAN and
  DEPARTMENT OF CORRECTIONS,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 25, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to appoint
  counsel is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2015
         p0513
                                                                               Clerk